



Exhibit 10.3




3- Year Time Vesting Restricted Stock Agreement

_____________ ___, 20__ Award










EGL, INC. LONG-TERM INCENTIVE AWARD

RESTRICTED STOCK AGREEMENT







This Restricted Stock Agreement (“Agreement”) dated to be effective ___________,
20__ (the “Grant Date”), is by and between EGL, Inc. (the “Company”), and
_______________ (“Grantee”).  




WHEREAS, the Company desires to provide an incentive to Grantee, in the form of
shares of the Company’s capital stock, to encourage Grantee’s long-term
performance for the Company and its shareholders and more closely align
Grantee’s interest in the Company with that of the Company’s shareholders;




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, and intending to be legally bound hereby, Grantee and
the Company (collectively, the “Parties”) hereby agree as follows:




1.

Grant of Restricted Stock.  

(a)

The Company hereby grants to Grantee up to ________ shares (the “Restricted
Shares”) of Common Stock, par value $0.001 per share, in accordance with this
Agreement and as an Award of Restricted Stock subject to the terms and
conditions of the EGL, Inc. Long-Term Incentive Plan (the “Plan”), which are
incorporated herein, as an incentive for Grantee’s continued efforts on behalf
of the Company as one of its key employees.  This Agreement is an Award
Agreement under the Plan, and unless otherwise defined in this Agreement, the
capitalized terms used in this Agreement have the respective meanings assigned
to them in the Plan.  

(b)

Grantee acknowledges that he or she will not receive a stock certificate
representing the Restricted Shares unless and until the Restricted Shares vest
as provided in this Agreement.  The Restricted Shares will be held in custody
for Grantee, in a book entry account with the Company’s transfer agent, until
the Restricted Shares have vested in accordance with Section 2 of this Award.
 Upon vesting of the Restricted Shares and payment of the Withholding Liability
(as defined below), the Company shall instruct its transfer agent to deliver to
Grantee all Vested Restricted Shares (as defined below).

2.

Vesting Schedule.  Restricted Shares that have vested pursuant to this Agreement
are referred to herein as “Vested Restricted Shares” and Restricted Shares that
have not yet vested pursuant to this Agreement are referred to herein as
“Unvested Restricted Shares.”  Subject to the forfeiture provisions of Section 3
of this Agreement, thirty-three and one third percent (33 1/3%) of the
Restricted Shares will vest on the first anniversary of the Grant Date; an





--------------------------------------------------------------------------------





additional thirty-three and one third percent (33 1/3%) of the Restricted Shares
will vest on the second anniversary of the Grant Date; and the remaining
thirty-three and one third percent (33 1/3%) of the Restricted Shares will vest
on the third anniversary of the Grant Date.  If an installment of the vesting
would result in a fractional Vested Restricted Share, such installment will be
rounded to the next higher Restricted Share, as determined by the Company,
except the final installment, which will be for the balance of the Restricted
Shares.

3.

Forfeiture.  

(a)

Upon Cessation (as defined below) of Grantee’s full-time employment with the
Company and its Subsidiaries (the “Termination Date”) before all of the
Restricted Shares become Vested Restricted Shares, all Unvested Restricted
Shares as of the Termination Date shall, without further action of any kind by
the Company or Grantee, be forfeited.  Unvested Restricted Shares that are
forfeited shall be deemed to be immediately transferred to the Company without
any payment by the Company or action by Grantee, and the Company shall have the
full right to cancel any evidence of Grantee’s ownership of such forfeited
Unvested Restricted Shares and to take any other action necessary to demonstrate
that Grantee no longer owns such forfeited Unvested Restricted Shares
automatically upon such forfeiture.  Following such forfeiture, Grantee shall
have no further rights with respect to such forfeited Unvested Restricted
Shares.  The “Cessation” of Grantee’s employment with the Company is any
cessation of Grantee’s full-time employment with the Company and its
Subsidiaries for any reason or under any circumstances other than due to
Grantee’s death, including because of Grantee’s disability (within the meaning
of Section 22(e)(3) of the Code) as determined by the Committee, except for any
(i) transfer of employment between or among the Company or any of its
Subsidiaries, or (ii) any sick leave, military leave, or any other temporary
personal leave of absence authorized by the Company.  Notwithstanding anything
to the contrary in this Agreement, the Unvested Restricted Shares shall become
Vested Restricted Shares upon the death of Grantee during Grantee’s full-time
employment with the Company or any of its Subsidiaries, provided that Grantee
shall have been continuously employed by the Company or one of its Subsidiaries
since the Grant Date.

(b)

In addition, if Grantee breaches any of the terms and conditions of this
Agreement or the Plan, or any rules and regulations of the Committee for this
Agreement or the Plan, all of the Unvested Restricted Shares as of the date of
such breach shall then automatically be forfeited by Grantee and returned and
delivered to the Company without any obligation of the Company to pay any amount
to Grantee or to any other person or entity and without any further action by
Grantee.  

(c)

Grantee, by his acceptance of the Restricted Stock Award granted under this
Agreement, irrevocably grants to the Company a power of attorney to transfer any
and all Unvested Restricted Shares that are forfeited and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer.  The Parties expressly agree that these provisions governing the
forfeiture and transfer of the Unvested Restricted Shares shall be specifically
enforceable by the Company in a court of equity or law.  

4.

Representations and Warranties of Grantee.  Grantee represents and warrants to
the Company as follows:





--------------------------------------------------------------------------------





(a)

Grantee has received a copy of the Plan and has read and become familiar with
the terms and conditions of the Plan and agrees to be bound, and to abide, by
the Plan.

(b)

Grantee has reviewed this Agreement, has had an opportunity to obtain the advice
of counsel before executing this Agreement, and fully understands all of the
terms and conditions of this Agreement and the Plan.

(c)

Grantee hereby accepts the Restricted Stock Award granted by this Agreement
subject to all of the terms and conditions of this Agreement and the Plan.

(d)

Grantee is fully aware of the lack of liquidity of the Restricted Shares (e.g.,
because of the restrictions on transferability of the Restricted Shares, Grantee
may not be able to sell or dispose of the Restricted Shares or use them as
collateral for loans).

5.

Certain Restrictions on Transfer. Except as provided in Section 3, Grantee may
not sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of
(whether voluntarily, by operation of law, or otherwise) any or all of the
Unvested Restricted Shares, or any rights thereto or interests therein, or any
or all of the Vested Restricted Shares held by the Company’s transfer agent, or
any rights thereto or interests therein.  Any transfer in violation of this
Section 5 shall be void and without any force or effect and shall constitute a
breach of the terms and conditions of this Agreement and the Plan.  Grantee also
understands that the Company is under no obligation to register, under any
applicable securities laws, any resale of any of the Restricted Shares that
become Vested Restricted Shares delivered to Grantee and that an exemption from
such registration requirements may not be available or may not permit Grantee to
resell or transfer any of such Vested Restricted Shares in the amounts or at the
times proposed by Grantee.  

6.

Dividend and Voting Rights.  Subject to this Agreement, Grantee shall have all
of the rights of a shareholder with respect to the Restricted Shares after they
are issued to Grantee on the Grant Date, including the right to vote the
Restricted Shares and to receive any and all dividends and other distributions
made with respect to the Restricted Shares.  Without limiting the preceding
sentence, from and after the Grant Date, Grantee shall be entitled to receive
any cash dividends or other cash distributions paid or made by the Company with
respect to the issued Unvested Restricted Shares, without deposit into escrow.
 Upon any forfeiture of Unvested Restricted Shares, Grantee shall have no
further rights with respect to those Unvested Restricted Shares, but the
forfeiture of Unvested Restricted Shares shall not invalidate any votes or
consents made or executed by Grantee with respect to those Unvested Restricted
Shares before their forfeiture or create any obligation to repay any cash
dividend or other cash distribution received with respect to those Unvested
Restricted Shares before their forfeiture.

7.

Capital Adjustments and Distributions.  

(a)

The number of Restricted Shares shall be adjusted in accordance with the
provisions of Section 14 of the Plan.

(b)

Any new, substituted, or additional securities or other property (including any
money paid other than as a regular cash dividend) that is, by reason of any
stock dividend, stock split, recapitalization, or other change in the
outstanding Common Stock, distributed on or with respect to, or exchanged for,
the Unvested Restricted Shares shall immediately be subject to the





--------------------------------------------------------------------------------





vesting conditions of Section 2, all to the same extent as the Unvested
Restricted Shares on or with respect to which such distribution or exchange was
made.  Appropriate adjustments, as determined by the Committee, to reflect the
distribution or exchange of such securities or other property shall be made to
the number of the Restricted Shares in order to reflect any such event.

8.

Administration.  The Committee shall interpret this Agreement and shall
prescribe such rules and regulations in connection with the operation of this
Agreement as the Committee determines (in good faith) to be advisable.  The
Committee may rescind and amend its rules and regulations from time to time.
 The good faith interpretation by the Committee of any of the provisions of this
Agreement shall be final and binding upon the Parties.

9.

Effect of Agreement.  Neither the execution nor effectiveness of this Agreement
nor any action of the Board or the Committee in connection with or relating to
this Agreement shall be deemed to give Grantee any rights except as may be
expressed in this Agreement.   The existence of the Plan and this Agreement
shall not affect in any way the right of the Board, the Committee, or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s capital
structure or its business, any merger or consolidation or other transaction
involving the Company, any issuance of other shares of Common Stock or any other
securities of the Company (including bonds, debentures, or shares of preferred
stock ahead of or affecting the Common Stock or the rights thereof), the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding by or for the Company.  Nothing in the Plan or in this Agreement
shall confer upon Grantee any right with respect to the Grantee’s employment
with the Company or affect or interfere in any way with the right of either the
Company or Grantee to terminate Grantee’s employment (with or without cause).

10.

Proprietary Information.  In consideration of the Company’s grant of Restricted
Shares and the Company’s agreement to provide Grantee with confidential
information of the Company, Grantee agrees to keep confidential and not to use
or to disclose to others at any time during Grantee’s period of service with the
Company and after Grantee’s cessation of service with the Company, for whatever
reason, except as expressly consented to in writing by the Company or required
by law, any secrets or confidential technology or proprietary information of the
Company or any of its clients, including without limitation, any customer list,
marketing plans or materials, or other trade secrets of the Company, or any
matter or thing ascertained by Grantee through Grantee’s affiliation with the
Company, the use or disclosure of which matter or thing that might reasonably be
construed to be contrary to the best interests of the Company or to give any
other party a competitive advantage over the Company.  Grantee further agrees
that upon Grantee’s cessation of service with the Company, Grantee will neither
take nor retain, without prior written authorization from the Company, any
documents pertaining to the Company (other than paycheck stubs, benefit
information, offer letters, or other materials pertaining to his salary or
benefits with the Company).  Without limiting the generality of the foregoing,
Grantee agrees that Grantee will not retain, use or disclose any papers,
customer lists, marketing materials or information, books, records, files, or
other documents, copies thereof, or notes or other materials derived therefrom,
or other confidential information of any kind belonging to the Company
pertaining to the Company’s business, sales, financial condition or products (or
any similar materials relating to the Company’s clients).  Without limiting
other possible remedies to the Company for the breach of this covenant, Grantee
agrees that injunctive or other equitable relief





--------------------------------------------------------------------------------





shall be available to enforce this covenant, such relief to be without the
necessity of posting a bond, cash, or otherwise.  Grantee further agrees that if
any restriction contained in this Section is held by any court to be
unenforceable or unreasonable, a lesser restriction shall be enforced in its
place and remaining restrictions contained herein shall be enforced
independently of each other.  Grantee’s obligations under this Section apply to
all confidential information of the Company as well as to any and all
confidential information relating to the Company’s Subsidiaries.

11.

Noncompetition.  

(a)

Basis of Covenants.  Grantee recognizes that the Company’s decision to enter
into this Agreement and to grant the Restricted Shares herein granted is induced
primarily because of the covenants and assurances made by Grantee in this
Agreement, that irrevocable harm and damage will be done to the Company if
Grantee violates the obligation to maintain the confidentiality of proprietary
information, or competes with the Company.  Grantee stipulates and agrees that
the consideration given by the Company in granting the Restricted Shares and in
granting Grantee access to the confidential information of the Company gives
rise to the Company’s interest in the promises made by Grantee in this Section;
further, Grantee stipulates that the promises Grantee makes in this Section are
designated to enforce the promises made by Grantee, including those set forth in
Section 10.  Grantee will continue to receive the Company’s proprietary
information and will receive training of substantial value as a result of
Grantee’s affiliation with the Company.  Grantee covenants and agrees that
during Grantee’s period of service with the Company, Grantee will not conduct
consulting services for any other person or company without first obtaining the
written consent of an authorized officer of the Company.




(b)

Nonsolicitation Covenant.  Grantee covenants and agrees that for a period of 12
months following Grantee’s cessation of service with the Company, for whatever
reason, Grantee shall not solicit, contract, or otherwise communicate for the
purpose of soliciting business with any person, company or business that was a
client or customer or prospective client or customer of the Company, whom
Grantee personally solicited, contacted, communicated with or accepted business
from while Grantee was an employee of the Company at any time during the 12
months preceding termination of service.




(c)

Non-Interference Covenant.  Grantee covenants and agrees that, for a period of
12 months following cessation of service with the Company, for whatever reason,
that Grantee shall not recruit, hire or attempt to recruit or hire, directly or
by assisting others, any other employees of the Company, nor shall Grantee
contact or communicate with any other employees of the Company for the purpose
of inducing other employees to terminate their employment with the Company.  For
purposes of this covenant, “other employees” means employees who are actively
employed by the Company at the time of the attempted recruiting or hiring.




(d)

References to the Company in this Section 11 shall be deemed to include the
Company’s Subsidiaries.

12.

Refusal to Transfer.  The Company shall not be required to (i) transfer on its
books, or authorize the Company’s transfer agent to transfer on its books, any
Unvested





--------------------------------------------------------------------------------





Restricted Shares, or any Vested Restricted Shares held by the Company’s
transfer agent pending satisfaction of the corresponding Withholding Liability,
purported to have been sold or otherwise transferred in violation of any of the
provisions of the Plan or this Agreement, or (ii) treat as owner of such
Unvested Restricted Shares, or accord the right to vote or to any dividends or
other distributions to, any purchaser or other transferee to whom or which such
Unvested Restricted Shares have been purported to be so transferred.

13.

Legend.  If the Company so determines, any share certificate(s) representing the
Unvested Restricted Shares, and any Vested Restricted Shares held by the
Company’s transfer agent pending satisfaction of the corresponding Withholding
Liability, may be endorsed with the following legend, in addition to any legend
required under applicable securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE  AND TO
CERTAIN RESTRICTIONS ON RESALE AND TRANSFER.  NONE OF THE SHARES MAY BE
TRANSFERRED EXCEPT AS SET FORTH IN THAT CERTAIN RESTRICTED STOCK AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

14.

Tax Matters.

(a)

The Company’s obligation to deliver Restricted Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements (the
“Withholding Liability”).  If the Company has not received from Grantee full
payment of the Withholding Liability by certified or cashier’s check or money
order made payable to the Company, or in any other form acceptable to the
Committee by 5:00 P.M. Central Standard Time on the date Unvested Restricted
Shares become Vested Restricted Shares, the Company shall withhold from the
Vested Restricted Shares that otherwise would have been delivered to Grantee a
number of Vested Restricted Shares necessary to satisfy Grantee’s Withholding
Liability, and deliver the remaining Vested Restricted Shares to Grantee.  The
amount of the Withholding Liability and the number of Vested Restricted Shares
to be withheld by the Company, if applicable, to satisfy Grantee’s Withholding
Liability, as well as the amount reflected on tax reports filed by the Company,
shall be based on the Fair Market Value, as defined in the plan, of the Vested
Restricted Shares as of the date such shares become Vested Restricted Shares.
 The obligations of the Company under this Award will be conditioned on such
satisfaction of the Withholding Liability.

(b)

Grantee has reviewed with his own tax advisor(s) the federal, state, and local
tax consequences of this acquisition of the Restricted Shares and the other
transactions contemplated by this Agreement.  Grantee is relying solely on such
advisor(s) and not on any statements or representations of the Company or any of
its agents.  Grantee understands and agrees that he, and not the Company, shall
be responsible for his own tax liability that may arise as a result of the
transactions contemplated by this Agreement.  Grantee understands that Section
83 of the Internal Revenue Code (including any amendments and successor
provisions to section and any regulations promulgated under such section), taxes
as ordinary income the difference between the purchase price for the Restricted
Shares and the fair market value of the Restricted Shares as of the date any
restrictions on the Restricted Shares terminate or lapse. In this context,





--------------------------------------------------------------------------------





“restriction” includes the vesting conditions under Section 2.  Grantee
understands that he may elect to be taxed at the time the Restricted Shares are
granted, rather than when and as the restrictions terminate or lapse (if ever),
by filing an election under Section 83(b) of the Internal Revenue Code with the
Internal Revenue Service within thirty (30) days from the date on which the
Restricted Shares are issued.   GRANTEE ACKNOWLEDGES THAT IT IS HIS SOLE
RESPONSIBILITY (AND NOT THE COMPANY’S) TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THAT
FILING ON HIS BEHALF.  

15.

Payment of Par Value.  In connection with the issuance of the Restricted Shares
pursuant to this Agreement, the Company will pay the aggregate par value per
share of the Restricted Shares on behalf of Grantee and will report the amount
of such payment as income to Grantee for the taxable period of Grantee during
which the Restricted Shares are granted.

16.

Entire Agreement; Governing Law.  This Agreement and the Plan constitute the
entire agreement of the Parties with respect to the subject matter hereof and
supersede all prior undertakings and agreements of the Parties with respect to
the subject matter hereof.  Nothing in the Plan or in this Agreement (except as
expressly provided herein) is intended to confer any rights or remedies on any
person other than the Parties.  This Agreement is to be construed in accordance
with, enforced under, and governed by the laws of the State of Texas.

17.

Amendment; Waiver.  The Committee may at any time or from time to time amend
this Agreement in any respect, except that no amendment that adversely affects
Grantee may be effected without a writing signed by the Parties.  Any provision
of this Agreement for the benefit of the Company may be waived by the Committee
or the Board.  Unless otherwise expressed in the waiver, such a waiver in one
instance or with respect to one provision of this Agreement shall not be deemed
to be a waiver in any other instance or with respect to any other provision of
this Agreement.

18.

Effectiveness and Term.  This Agreement is effective upon the Grant Date, and it
shall continue in effect until it terminates in accordance with its terms,
unless sooner terminated in a written agreement of the Parties.

19.

Interpretive Matters.  Whenever required by the context, pronouns and any
variation thereof used in this Agreement shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa.  The term “include” or “including” does not denote or imply any
limitation.  The term “business day” means any Monday through Friday other than
such a day on which banks are authorized to be closed in the State of Texas.
 Each reference in this Agreement to a “Section” shall be deemed to be to a
section of this Agreement, unless otherwise stated.  The captions and headings
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Agreement for construction or interpretation.

20.

Venue.  Any suit, action, or proceeding arising out of or relating to this
Agreement shall be brought in the United States District Court for the Southern
District of Texas or in a Texas state court in Harris County, Texas, and the
Parties shall submit to the jurisdiction of such court.  Each of the Parties
irrevocably waives, to the fullest extent permitted by law, any objection it or
he may have to the laying of venue for any such suit, action, or proceeding
brought





--------------------------------------------------------------------------------





in such court.  EACH OF THE PARTIES ALSO EXPRESSLY WAIVES ANY RIGHT IT OR HE HAS
OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR PROCEEDING.

21.

Severability and Reformation.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions of the Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or its severance.

22.

Notice.  Any notice or other communication required or permitted hereunder shall
be given in writing and shall be deemed given, effective, and received upon
prepaid delivery in person or by courier, or upon the earlier of delivery or the
third business day after deposit in the United States mail if sent by certified
mail, with postage and fees prepaid, in any case addressed to the other Party at
its or his address as shown beneath its or his signature to this Agreement, or
to such other address as such Party may designate in writing from time to time
by notice to the other Party in accordance with this Section 22.




EGL, INC.




_____________________________




James R. Crane

CEO and Chairman




        Address:  15350 Vickery Drive

                        Houston, Texas  77032




[Grantee Execution Page Follows]








--------------------------------------------------------------------------------








GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING CONDITIONS ON THE RESTRICTED
SHARES SHALL TERMINATE OR LAPSE, IF AT ALL, ONLY AS EXPRESSLY STATED IN THIS
AGREEMENT (NOT THROUGH THE GRANT OF THE RESTRICTED STOCK AWARD OR THE ISSUANCE
OF THE RESTRICTED SHARES).  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING
IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF GRANTEE’S EMPLOYMENT OR TO ANY FUTURE AWARDS.




The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof.  The Grantee hereby
accepts this award subject to all of the terms and provisions hereof and thereof
and administrative interpretations thereof referred to above.  The Grantee has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.  The Grantee hereby
agrees that all disputes arising out of or relating to this Agreement or the
Plan shall be resolved in accordance with Section 16 of this Agreement.  







ACCEPTED:

Dated:



Signed:






Printed Name:







The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby rejects this
Award.




REJECTED:

Dated:



Signed:






Printed Name:




 









